 1 Russell B. Stowers (SB#012903/PC#64802)
   RUSSELL B. STOWERS, PLLC
 2
   Rillito Business Park
 3 4574 North First Avenue, Suite 100
   Tucson, AZ 85718
 4 (520) 209-2777 (telephone)
   (520) 882-3249 (facsimile)
 5 Russ@StowersWest.com
 6 Counsel for Creditors Christina and Doug Dunlap
   and High Desert Irrigation
 7
 8
                        IN THE UNITED STATES BANKRUPTCY COURT
 9
                               FOR THE DISTRICT OF ARIZONA
10
      In re:
11                                                In Proceedings Under Chapter 11
      FAR WEST PUMP COMPANY,
12                                                Case No. 4:17-bk-11112-BMW Chapter: 11
                                  Debtor.
13
14                                                DUNLAP OBJECTIONS TO
                                                  LEONARD AND TALWAR
15                                                APPLICATIONS TO SUE
                                                  SECURA INSURANCE
16
17
18             Creditors Doug and Tina Dunlap and High Desert Irrigation (collectively, the

19 “Dunlaps”) object to the applications by attorney/creditor David Leonard and attorney Rohit
20
     Talwar (Docs. 748-753) for retention to file a bad faith lawsuit against Debtor’s insurer,
21
     Secura Insurance Company (“Secura”). While a bad faith suit seems ill-advised for a number
22
     of reasons, Debtor should at least get a second opinion from independent counsel who were
23




Case 4:17-bk-11112-BMW        Doc 754 Filed 06/23/20 Entered 06/23/20 16:28:14       Desc
                              Main Document    Page 1 of 11
 1 not involved in the insurance claims in question, cannot be called as witnesses in a bad faith
 2 case, and who are not themselves creditors in bankruptcy. For these and other reasons below,
 3
     the Dunlaps respectfully object to the retention of Messrs. Leonard and Talwar for the
 4
     purpose of filing a bad faith suit against Secura, without prejudice to Debtor getting a second
 5
     opinion from other counsel and filing a new retention request if appropriate at a later date.
 6
 7          1.     Debtor Far West Pump Company is the named insured on various commercial

 8 insurance coverages issued by Secura. Exhibit 1 (Secura policy excerpts) at pages 1-2.
 9
            2.     In November 2014, Debtor retained attorney David Leonard to pursue
10
     insurance claims arising from the misconduct of former Far West Vice President Joel
11
     Rodriguez while he was employed by Debtor. Exhibit 2 (Leonard engagement letter).
12
13          3.     In January 2015, Mr. Leonard filed suit against Rodriguez and advised Secura

14 of same. Exhibit 3 (Leonard memo to Secura). Mr. Leonard promised to hold any recoveries
15 in trust for Secura, apply same as appropriate and add Secura as a party to the lawsuit if
16
     necessary to protect its subrogation rights. Id.
17
            4.     Mr. Talwar was subsequently retained as counsel of record for Far West in the
18
     Rodriguez case and helped Far West pursue its remaining insurance claims against Secura.
19
20          5.     Secura paid some but not all of Debtor’s insurance claims. The unpaid claims,

21 presently valued by Debtor at approximately $137,000, are the subject of the proposed suit.
22
     Debtor would also seek its attorneys’ fees and costs in such a suit, and possibly punitive
23
     damages as well, though such damages are difficult to recover under Arizona law.
24
25

                                                        2
Case 4:17-bk-11112-BMW        Doc 754 Filed 06/23/20 Entered 06/23/20 16:28:14            Desc
                              Main Document    Page 2 of 11
 1          6.     The Secura policy documents include a two-year time limit for an insured to
 2 sue Secura, the same as the Arizona statute of limitations for bad faith claims. See Exhibit 1
 3
     (Secura policy excerpts) at pages 3-5 and A.R.S. § 12-542. Under the Secura policy, the time
 4
     limit is triggered by the date on which the loss occurred or the date the insured discovers the
 5
     loss, depending on the specific coverage in question. Exhibit 1 at pages 3 and 5.
 6
 7          7.     As noted above, Debtor’s insurance claims date back to 2014, and Debtor filed

 8 the Rodriguez suit in early 2015. By then, Far West had already recovered approximately
 9
     $725,000 in criminal restitution from Mr. Rodriguez, leaving an unpaid balance of about
10
     $125,000, as Mr. Leonard advised Secura in 2015. Exhibit 3.
11
            8.     The Debtor and Mr. Leonard went back and forth with Secura on the remaining
12
13 losses and insurance claims thereafter. By late 2017/early 2018, Far West owners Clark and
14 Channa Vaught were bitterly complaining to Secura about not having all of their claims paid.
15 “WE ARE NOT HAPPY!!! . . .WHERE IS THE MONEY!!!!!!”, Channa Vaught wrote to
16
     Secura in early 2018. Exhibit 4 (caps in original). At or around the same time, Clark Vaught
17
     told Secura that Far West would file a bad faith suit if Secura did not pay all remaining claims
18
     within 24 hours. Exhibit 5.
19
20          9.     Given the age of the underlying losses, Debtor’s insurance claims and the

21 Vaughts’ threats to sue Secura, a bad faith suit would likely be met with a motion to dismiss
22
     on timeliness/statute of limitations grounds. To survive such a motion, Debtor would have
23
     to show that the time limit/statute of limitations was tolled for some reason recognized by the
24
25

                                                    3
Case 4:17-bk-11112-BMW        Doc 754 Filed 06/23/20 Entered 06/23/20 16:28:14             Desc
                              Main Document    Page 3 of 11
 1 policy documents and/or applicable law. They would also need admissible evidence to
 2 support a tolling argument, and the Vaughts would be subject to attack on credibility and
 3
     other grounds if they testify. The only other friendly witnesses for Debtor appear to be the
 4
     lawyers who handled their insurance claims.
 5
            10.    Mr. Leonard was the lawyer responsible for claims-related communications
 6
 7 with Secura from inception until his withdrawal just before bankruptcy, with Mr. Talwar
 8 taking over thereafter. If Debtor tries to use the Leonard/Talwar communications to argue
 9
     that the time limit/statute of limitations was tolled (e.g., that they reasonably believed Secura
10
     was still considering their unpaid claims years later), that risks making the lawyers witnesses.
11
     That would also be true if the Vaughts assert advice-of-counsel in trying to explain why they
12
13 did not pursue the bad faith suit they threatened years ago, and this assertion could also result
14 in the waiver of the attorney-client privilege between Debtor and Leonard/Talwar.
15 Regardless of the ultimate outcome on these issues, their mere presence could impair the
16
     pursuit of any suit by these lawyers on Debtor’s behalf.
17
            11.    Mr. Leonard is himself a bankruptcy creditor, having asserted a claim for more
18
     than $400,000 in pre-petition fees against Far West, and he says he has a bad faith claim of
19
20 his own against Secura due to Debtor’s assignment of policy proceeds to him in lieu of
21 payment for the same fees. See Doc. 751 at ¶ 7. Neither Debtor nor its attorneys explain how
22
     they propose to resolve this conflict, whether Mr. Leonard intends to sue Secura himself, or
23
     how they would apportion any additional recovery between them.
24
25

                                                     4
Case 4:17-bk-11112-BMW        Doc 754 Filed 06/23/20 Entered 06/23/20 16:28:14              Desc
                              Main Document    Page 4 of 11
 1          12.    Most insurers do not take kindly to being sued for bad faith and defend these
 2 cases vigorously. A bad faith suit could cause Secura to take a fresh look at the insurance
 3
     claims made by Debtor and its recoveries from other sources to determine whether Debtor
 4
     kept its promise to hold any recoveries in trust and apply them to covered losses, and whether
 5
     Secura overpaid on these claims as a result. The odds Secura would pay any insurance claims
 6
 7 that remain open would also drop to near-zero once they got sued for bad faith.
 8          13.    Secura would also be entitled to seek its attorneys’ fees and costs in defending
 9
     such a suit, exposing the estate to a substantial fee/cost award, particularly given Debtor’s
10
     track record of contentious litigation tactics, serial continuances and constant delays. Given
11
     this history and the case management problems caused by COVID-19, it is unlikely that a
12
13 newly-filed bad faith case would result in a trial date before 2022. In the meantime, Debtor
14 would also be responsible for paying its own court costs and litigation expenses on an ongoing
15 basis; e.g., filing fees, expert witness fees, deposition charges and other out-of-pocket costs.
16
            14.    Even if a bad faith suit resulted in a net recovery, it is not entirely clear how it
17
     would be shared with the attorneys. Debtor reached a settlement with Mr. Leonard to give
18
     him a 50-50 split of additional insurance proceeds up to $200,000 against his prior fee claim.
19
20 Doc. 487. Debtor’s papers say the proposed “contingency fee only applies to the recovery
21 for the Debtor and not to the insurance proceeds assigned to Mr. Leonard.” Doc. 751 at ¶ 8.
22
     Yet Debtor intends to sue for the same insurance monies as part of a “bad faith breach of
23
     contract” action, including pursuit of “policy contract claims against Secura.” Id. at ¶ 5.
24
25

                                                     5
Case 4:17-bk-11112-BMW        Doc 754 Filed 06/23/20 Entered 06/23/20 16:28:14              Desc
                              Main Document    Page 5 of 11
 1          15.    Debtor and counsel propose that Messrs. Leonard and Talwar collectively be
 2 paid a 40-50% contingent fee for the bad faith suit. See Doc. 751 at ¶ 8. Since they already
 3
     billed and collected in some form for their work in pursuing the subject insurance claims,
 4
     however, how is an additional 40-50% contingent fee for a suit by the same lawyers based on
 5
     the same claims reasonable? Respectfully, it is not.
 6
 7          16.    To our knowledge, Debtor never listed a bad faith suit against Secura as a

 8 potential asset until the recent Leonard/Talwar applications. Now they ask the Court and
 9
     creditors to hurry to approve their retention so they can file suit immediately -- even though
10
     they apparently believe a final letter from Secura one year ago triggers the two-year time limit
11
     for a bad faith suit. See Doc. 751 at ¶ 5(a). If they are right, then Debtor still has another
12
13 year to sue for bad faith and arguably longer for breach of contract under the six-year statute
14 of limitations. A.R.S. § 12-548. If they are wrong, and any suit is already time-barred, there
15 is no harm in taking a little more time to study all of this carefully.
16
            17.    Rather than racing to allow Debtor to file yet another lawsuit, we respectfully
17
     suggest that Debtor secure a second opinion from independent counsel who do not face the
18
     same issues as Messrs. Leonard and Talwar. For example, Debtor used the Schmidt, Sethi
19
20 firm in an unrelated insurance bad faith case that recently settled on favorable terms. This or
21 any similar firm can be trusted to assess the merits, risks and benefits of a suit against Secura,
22
     propose a reasonable contingent fee and estimate the expenses the estate would incur.
23
24
25

                                                    6
Case 4:17-bk-11112-BMW        Doc 754 Filed 06/23/20 Entered 06/23/20 16:28:14             Desc
                              Main Document    Page 6 of 11
 1                                             Conclusion

 2          This bankruptcy has been pending since September 2017, and Debtor will be
 3
     liquidated barring a reversal on its BAP appeal, which awaits oral argument on July 15, 2020.
 4
     In the meantime, we respectfully submit there is not a sufficient basis on this record to find a
 5
     bad faith suit by Messrs. Leonard and Talwar is in the best interests of the estate at this time.
 6
 7 Accordingly, the Dunlaps request that the pending applications for their retention (Docs. 748-
 8 753) be denied, without prejudice to Debtor’s ability to secure a second opinion from
 9 independent counsel and file a new retention request if one is warranted at a later date.
10
            DATED this 23rd day of June, 2020.
11
                                         RUSSELL B. STOWERS, PLLC
12
                                         By: /s/ Russell B. Stowers
13
                                         Russell B. Stowers
14                                       Rillito Business Park
                                         4574 North First Avenue, Suite 100
15                                       Tucson, AZ 85718
                                         Counsel for the Dunlaps and
16
                                         High Desert Irrigation
17
18
19
20
21
22
23
24
25

                                                     7
Case 4:17-bk-11112-BMW        Doc 754 Filed 06/23/20 Entered 06/23/20 16:28:14              Desc
                              Main Document    Page 7 of 11
 1                              CERTIFICATE OF SERVICE
 2        I hereby certify that on June 23, 2020, I electronically transmitted the attached
   document to the Clerk’s Office using the CM/ECF System and additionally e-mailed copies
 3 of the attached document to the following ECF registrants:
 4
   Renee Sandler Shamblin
 5 Office of the United States Trustee
   230 North First Avenue, #204
 6 Phoenix, AZ 85003-1706
   Email: renee.s.shamblin@usdoj.gov
 7
 8 Kasey C. Nye
   Waterfall Economidis
 9 5210 E. Williams Circle, Suite 800
   Tucson, AZ 85712
10 Email: knye@waterfallattorneys.com
11 Attorneys for Debtor
12 Rohit Talwar
   Talwar Law PLLC
13 1790 E. River Road, Ste. 300
14 Tucson, AZ 85718
   (520) 260-2007
15 rohit@talwarlaw.com
   Attorney for Farwest and the Vaughts
16
   John C. Smith
17
   Smith Law Offices, PLLC
18 6720 East Camino Principal, Suite 203
   Tucson, Arizona 85715
19 Attorneys for Unsecured Creditors Committee
20
   Rebecca O’Brien
21 Rusing, Lopez & Lizardi, PLLC
   6363 N. Swan Rd., Suite 151
22 Tucson, AZ 85718
   Email: robrien@rllaz.com
23 Attorneys for the Dunlaps and High Desert Irrigation
24
25

                                               8
Case 4:17-bk-11112-BMW     Doc 754 Filed 06/23/20 Entered 06/23/20 16:28:14       Desc
                           Main Document    Page 8 of 11
 1 Brad Peters
   San Joaquin Bit Service, Inc.
 2 P. O. Box 40186
 3 Bakersfield, CA 93384
   Email: bpeters@sanjoaquinbit.com
 4
   G. Lawrence Schubart
 5 Stubbs & Schubart, P.C.
   340 N. Main Avenue
 6
   Tucson, AZ 85701
 7 Email: lschubart@stubbsschubart.com
 8 Daryl Bishop
   Steven Gilfenbain
 9
   The Morgan Rose Ranch, LP
10 9777 Wilshire Blvd., Suite 900
   Beverly Hills, CA 90212
11 Email: dbishop@mmgagribusiness.com
   Email: steven@mmgagribusiness.com
12
13 Robert M. Charles, Jr.
   Jeffrey L. Sklar
14 Lewis Roca Rothgerber Christie LLP
   One S. Church Ave., Suite 2000
15 Tucson, AZ 85701-1611
16 Email: rcharles@lrrc.com
   Email: jsklar@lrrc.com
17
   Nancy Swift
18 Buchalter, a Professional Corporation
   16435 N. Scottsdale Rd., Suite 440
19
   Scottsdale, AZ 85254-1754
20 Email: nswift@buchalter.com
   Attorneys for Ford Motor Credit Corp.
21
22
23
24
25

                                            9
Case 4:17-bk-11112-BMW    Doc 754 Filed 06/23/20 Entered 06/23/20 16:28:14   Desc
                          Main Document    Page 9 of 11
 1 Jacob Sparks
   10100 North Central Expressway, #225
 2 Dallas, TX 75231-4456
 3 Email: JSparks@SpencerFane.com
   Attorneys for UMB
 4
   S. Cary Forrester
 5 Forrester & Worth, PLLC
   3636 N. Central Avenue, Suite 700
 6
   Phoenix, AZ 8501
 7 Email: SCF@forresterandworth.com
   Attorney for Reliant Well and Vaught Equipment
 8
   Howard A. Chorost
 9
   21 E. Speedway Blvd.
10 Tucson, Arizona 85705
   Email: hchorost@me.com
11 Attorney for Creditor Stubbs and Schubart
12 Roger Frazier
13 2525 E. Broadway Blvd., Suite 200
   Tucson, AZ 857165
14 roger@frazierlawaz.com
   Attorney for Joseph and Peggy Salvail
15
16 Jill H. Perrella
   James G. Florentine
17 Snell & Wilmer L.L.P.
   One S. Church Ave., Suite 1500
18 Tucson, AZ 85701
   Email: jperrella@swlaw.com
19
   Email: jflorentine@swlaw.com
20 Attorneys for Creditor Flaska
21 Robert L. Dawidiuk
   The Collins Law Firm P.C.
22
   1770 Park Street, Suite 200
23 Naperville, IL 60563
   Email: rdawidiuk@collinslaw.com
24
25

                                             10
Case 4:17-bk-11112-BMW    Doc 754 Filed 06/23/20 Entered 06/23/20 16:28:14   Desc
                          Main Document   Page 10 of 11
 1 Lesley Lukach
   Pima County Attorney’s Office
 2 32 N. Stone, Suite 2100
 3 Tucson, AZ 85701
   Email: Lesley.Lukach@pcao.pima.gov
 4 Attorneys for Pima County Treasurer
 5 Larry Folks
   Folks Hess Kass PLLC
 6
   1850 N. Central Ave., Suite 1140
 7 Phoenix, AZ 85004
   Email: folks@folkshesskass.com
 8 Attorneys for Nationstar Mortgage
 9
     By: /s/ Russell B. Stowers
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                               11
Case 4:17-bk-11112-BMW       Doc 754 Filed 06/23/20 Entered 06/23/20 16:28:14   Desc
                             Main Document   Page 11 of 11
